RENDERED: OCTOBER 14, 2022; 10:00 A.M.
                          NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                              Court of Appeals

                                  NO. 2021-CA-1125-DG

KRISTEN M. GILES1                                                              APPELLANT


                       ON DISCRETIONARY REVIEW FROM
v.                        JEFFERSON CIRCUIT COURT
                       HONORABLE MARY M. SHAW, JUDGE
                           ACTION NO. 19-XX-000006


COMMONWEALTH OF KENTUCKY                                                          APPELLEE


                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: DIXON, LAMBERT, AND L. THOMPSON, JUDGES.

DIXON, JUDGE: Kristen Giles appeals from the Jefferson Circuit Court’s August

27, 2021, order affirming the district court’s judgment of conviction and

sentencing. Finding no error, we affirm.




1
  Although referred to as Kristian, Krisin, or Kristen Giles throughout the record, appellant’s
legal name is Holyparadox Allah Apollyon. For consistency, however, we refer to appellant by
the name used in the motion for discretionary review.
                    FACTS AND PROCEDURAL BACKGROUND

                Kristen Giles visited the Jefferson County Child Support Office with

his two minor children, at which time two clients were being assisted by two

workers at the window. One of the workers told Giles to take a ticket and a seat

and he would be helped at the appropriate time. Giles soon became irritated and

began waving his paperwork and shouting obscenities at the workers. He told one

worker he would shoot her – and the police – in the “gut” and he would “blow the

whole place down.” The worker pressed the panic button, and a nearby deputy

escorted Giles from the building. Based on the foregoing, police issued a warrant

for Giles’s arrest for third-degree terroristic threatening.

                Giles was appointed a public defender. At the first pretrial

conference, Giles requested he be appointed as his own co-counsel, and the trial

court granted his request. At the next pretrial conference, Giles’s co-counsel

requested the trial court conduct a Faretta2 hearing. The court stated there was no

basis to conduct such a hearing at that time and set a trial date. At the following

pretrial conference, Giles’s co-counsel again requested a Faretta hearing, and the

court agreed to hold one prior to the start of trial.

                The day before trial was set to begin, Giles’s co-counsel moved the

court to evaluate Giles’s competency, informing the court that Giles received


2
    Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975).

                                                -2-
Social Security Income (SSI) for mental illnesses; a judge in another case had

previously ordered, sua sponte, that Giles’s competency be evaluated; and Giles

was fixated on conspiracy theories as opposed to the facts of his case. The court

held that these assertions did not meet the criteria to find Giles legally

incompetent.

             The day trial was scheduled to begin, Giles’s co-counsel moved the

Chief Justice of the Supreme Court of Kentucky to recuse the trial judge. Because

a properly filed motion of recusal to the Chief Justice divests the trial court of

jurisdiction during its pendency, the trial was continued to begin after an order was

entered. The following day, the Chief Justice entered an order denying the motion.

Although ordered by the trial court to appear for trial, Giles was absent. The

Commonwealth moved the trial court to continue the trial one day to give Giles’s

co-counsel opportunity to contact Giles and advise that he present for trial. The

court agreed and entered a bench warrant for Giles’s arrest.

             Two days after the trial was originally scheduled to begin, Giles again

failed to appear. Consequently, the court elected to proceed with trial in absentia

over the objection of Giles’s co-counsel. Because Giles was not present, no

Faretta hearing was held. The jury ultimately found Giles guilty of third-degree

terroristic threatening and recommended a $250 fine. The court accepted this

recommendation but modified it to the extent that Giles could complete 40 hours of


                                          -3-
community service in lieu of paying the fine. Giles appealed his judgment of

conviction and sentence to the Jefferson Circuit Court. When the circuit court

affirmed the trial court, Giles petitioned for, and was granted, discretionary review

by this Court.

                            STANDARD OF REVIEW

             Our Court generally reviews, on a case-by-case basis, whether a trial

court committed reversible error by not ensuring a defendant knowingly,

intelligently, and voluntarily waived his/her right to counsel – whether in whole, as

when proceeding entirely pro se, or in part, as when a request is made to act as co-

counsel or only represent oneself in a limited manner. Grady v. Commonwealth,

325 S.W.3d 333, 341 (Ky. 2010).

             “The standard of appellate review of a trial court’s competency

decision is whether a reasonable judge, situated as was the trial court judge whose

failure to conduct an evidentiary hearing is being reviewed, should have

experienced doubt with respect to competency to stand trial.” Woolfolk v.

Commonwealth, 339 S.W.3d 411, 423 (Ky. 2011), as corrected (Apr. 27, 2011)

(internal quotation marks and citation omitted). “It is within the trial court’s sound

discretion to determine whether reasonable grounds exist to question

competency, though once such grounds do exist, a competency hearing is

mandatory.” Id. (emphasis added) (internal quotation marks and citation omitted).


                                         -4-
                                     ANALYSIS

             On appeal, Giles first argues the trial court erred when it appointed

him as co-counsel without conducting a Faretta hearing. This case presents a

unique situation in that Giles was intentionally absent from his trial. Giles

appeared in court at multiple hearings and pretrial conferences and was even in

court the day prior to the trial’s original start date. He was made aware on that day

that the trial date had been delayed to the following day. The trial court delayed

the trial’s start another day to give Giles an additional opportunity to be present,

but he still failed to appear. Giles attended post-trial hearings but offered no

excuse for his absences.

             The case herein bears similarity to Swan v. Commonwealth, 384

S.W.3d 77 (Ky. 2012), as corrected (Sep. 11, 2012), as modified on denial of reh’g

(Dec. 20, 2012). In Swan, the defendant abandoned his request to proceed as co-

counsel. Id. at 95. Here, Giles’s purposeful absence from his trial is indicative that

he had abandoned his request to proceed as co-counsel. This abandonment

“removed the need to hold a Faretta hearing, since such a hearing is required only

in the face of an active request to so proceed.” Id. Accordingly, the trial court did

not commit reversible error by not holding a Faretta hearing.

             This case is also somewhat like Matthews v. Commonwealth, 168

S.W.3d 14 (Ky. 2005). In Matthews, the defendant “inquired how to be made co-


                                          -5-
counsel and the trial judge told him to ask. The defendant did and the trial judge

granted the request, stating, ‘it is as simple as that.’ No hearing was held on the

issue.” Id. at 23. Under the circumstances presented in Matthews, and also in the

case herein, Faretta has no application. Id. Unlike the defendant in Faretta,

neither Giles nor the defendant in Matthews participated as counsel at trial in front

of a jury. Their only participation upon being made co-counsel was to file pro se

motions and, like other defendants, confer with their counsel. Neither Giles nor

the defendant in Matthews waived their right to counsel in any manner. Thus, a

Faretta hearing was not required in either circumstance.

                Giles’s second argument on appeal is that the trial court erred by

failing to hold a competency hearing. KRS3 504.100(1) provides, “If upon

arraignment, or during any stage of the proceedings, the court has reasonable

grounds to believe the defendant is incompetent to stand trial, the court shall

appoint at least one (1) psychologist or psychiatrist to examine, treat and report on

the defendant’s mental condition.” (Emphasis added.) Under KRS 504.060(4),

“‘Incompetency to stand trial’ means, as a result of mental condition, lack of

capacity to appreciate the nature and consequences of the proceedings against one

or to participate rationally in one’s own defense[.]”




3
    Kentucky Revised Statutes.

                                            -6-
                Concerning whether a defendant is entitled to a competency hearing

and whether the failure to conduct one constitutes reversible error, the Supreme

Court has held:

                if only the statutory right to a hearing is at issue (when
                there is not substantial evidence of incompetency in the
                record), a retrospective hearing is not absolutely
                mandatory . . . because it can be waived . . . and would
                rarely be prejudicial error by itself in any event, RCr[4]
                9.24, 10.26. What this means to the trial court, being
                subject to the statutory mandate, is that the hearing can
                be waived, or simply not done (in the court’s discretion),
                when there is no constitutional requirement for a hearing
                (when there is not substantial evidence of
                incompetency in the record).

Padgett v. Commonwealth, 312 S.W.3d 336, 349 (Ky. 2010) (emphasis added).

                Here, there was no evidence, much less substantial evidence, of

Giles’s incompetence. Although his co-counsel asserted Giles received SSI for his

mental illnesses, no proof appears to have been proffered to the trial court. The

court also reviewed the results of Giles’s previous competency evaluation(s),

finding Giles competent. Given the facts of this case, we cannot say “a reasonable

judge, situated as was the trial court judge whose failure to conduct an evidentiary

hearing is being reviewed, should have experienced doubt with respect to

competency to stand trial.” Woolfolk, 339 S.W.3d at 423 (emphasis added).




4
    Kentucky Rules of Criminal Procedure.

                                            -7-
Consequently, we cannot say the trial court erred in not requiring Giles to submit

to a competency evaluation in this case.

                                 CONCLUSION

             Therefore, and for the foregoing reasons, the order of the Jefferson

Circuit Court is AFFIRMED.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEE:

Christopher B. Thurman                      Daniel Cameron
Louisville, Kentucky                        Attorney General of Kentucky

                                            Jeanne Anderson
                                            Special Assistant Attorney General
                                            Louisville, Kentucky




                                           -8-